Citation Nr: 1411266	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and peptic ulcer disease.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability, to include numbness on the back of the head.

3.  Entitlement to service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease.

4.  Entitlement to service connection for a cervical spine disability, to include numbness on the back of the head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1977 and from February 1984 to April 1999.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of March 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in part, declined  to reopen the Veteran's claims for service connection for numbness on the back of the head and for ulcer disease on the basis that new and material evidence had not been provided.

The Board notes that in the June 2010 statement of the case (SOC), the RO appeared to have addressed the issues of service connection for numbness on the back of the head and for ulcer disease without first reopening the claims.  The Board points out that regardless of what the RO or Appeals Management Center (AMC) has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petitions to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

The Board acknowledges that the Veteran's service connection claims were initially limited to the underlying disabilities of numbness on the back of the head and an ulcer disease.  Nevertheless, the record reflects complaints and clinical findings of multiple gastrointestinal and cervical spine disorders, including GERD as well as cervical stenosis and residuals of cervical discectomy.  In view of this evidence, which appears to expand the scope of the Veteran's pending service connection claims, the Board has recharacterized those issues as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in January 2011.  A transcript from this hearing is of record.

The issues of entitlement to service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease and entitlement to service connection for a cervical spine disability to include numbness on the back of the head are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1999 rating decision, the RO denied entitlement to service connection for ulcer disease.

2.  Evidence received since the March 1999 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease.

3.  In an unappealed March 1999 rating decision, the RO denied entitlement to service connection for a numbness on the back of the head disability. 

4.  Evidence received since the March 1999 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability to include numbness on the back of the head.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a cervical spine disability to include numbness on the back of the head, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen the claim for service connection for a gastrointestinal disorder, to include GERD and a cervical spine disability to include numbness on the back of the head; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in July 2008 and January 2009.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the RO's March 1999 denial of service connection for ulcer disease and a numbness on the back of the head disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 



Factual Background and Analysis

In a March 1999 rating decision, the RO denied the Veteran's claims for ulcer disease and numbness on the back of the head on the basis that the claims were not well grounded as there was no evidence of a chronic ulcer disability or numbness of the back disability that were subject to service connection.

The Veteran did not appeal the March 1999 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's requests to reopen the claims were received in July 2008 and January 2009.  Because the requests to reopen were received more than two years after the effective date of the VCAA, the claim is not subject to readjudication without regard to the prior decision.  Pub. L. 106-475, §7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claims for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease and for a cervical spine disability to include numbness on the back of the head.  38 U.S.C.A. § 5108.

Regarding the Veteran's gastrointestinal disorder claim, the Board notes that the evidence received since the March 1999 rating decision includes a March 2010 VA examination.  The March 2010 VA examiner noted that the Veteran had a history of peptic ulcer disease but currently there was no evidence of acute or chronically active peptic ulcer disease.  However, the VA examiner determined that the Veteran's symptoms were clinically suggestive of GERD.

The prior denial of service connection for a gastrointestinal condition was based on a lack of evidence of a gastrointestinal condition following service.  The March 2010 VA examination report demonstrates a current GERD disability following service.  

As noted above, in accordance with the ruling in Clemons, the Board has recharacterized the issue of entitlement of service connection for ulcer disease as entitlement to service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease.  As the Veteran's appeal for service connection for a gastrointestinal disability must be broadly construed to encompass claims for service connection for peptic ulcer disease and GERD and the March 2010 VA examination report provides a current diagnosis of GERD, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for entitlement to service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Regarding the Veteran's claimed numbness of the back of the head disability, the Board notes that the March 1999 denial of service connection was again deemed not well grounded on the basis of a lack of evidence of a numbness of the back of the head disability that was subject to service connection.

Evidence received since the March 1999 rating decision includes an April 2009 correspondence from a private physician who had performed a C5-6, C6-7 anterior cervical discectomy and fusion surgery.  Additionally, a March 2006 x-ray report of the cervical spine noted that the Veteran presented with complaints of recurrent upper neck pain and numbness of the back of the head.  The x-rays revealed degenerative changes of the cervical spine while a March 2006 MRI of the cervical spine demonstrated multilevel cervical spondylosis with disk osteophyte complexes.

As noted above, in accordance with the ruling in Clemons, the Board has recharacterized the issue of entitlement of service connection for numbness of the back of the head disability as entitlement to service connection for a cervical spine disability to include numbness on the back of the head.  As the Veteran's appeal for service connection for a cervical spine disability must be broadly construed to include cervical spine disabilities and the March 2006 MRI provides a current diagnosis of multilevel cervical spondylosis with disk osteophyte complexes, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.  

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for entitlement to service connection for a cervical spine disability to include numbness on the back of the head, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Accordingly, this evidence, the credibility of which is only presumed for the purposes of reopening the claim, is sufficient to reopen the previously-denied claims for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease and a cervical spine disability to include numbness on the back of the head.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease and a cervical spine disability to include numbness on the back of the head, have been met.  See 38 U.S.C.A. §5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease, is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability, to include numbness on the back of the head, is reopened. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease and a cervical spine disability to include numbness on the back of the head.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease, the Board notes that the Veteran has a current diagnosis of GERD.  Additionally, the Veteran's service treatment records reflect that he had complaints of ulcer disease in service.  The Veteran most recently underwent a VA examination in March 2010.  The March 2010 VA examiner opined that the Veteran's current ulcer disease was not caused by or a result of an ulcer in service as the current upper GI series showed no evidence of an active or chronic ulcer.  The examiner did not specifically address whether the Veteran's current GERD was related to his in-service gastrointestinal issues.

As the issue now on appeal had been characterized to consider all reported and diagnosed gastrointestinal disabilities in accordance with Clemons, the Board finds that a new examination is warranted.  Specifically, the Board finds that an opinion is needed to address whether the Veteran's current GERD or any other current gastrointestinal disability, was caused by or related to the Veteran's in-service gastrointestinal complaints.

Regarding the Veteran's claim for service connection for a cervical spine disability to include numbness on the back of the head, the Board notes that the Veteran's service treatment records demonstrate multiple entries related to an in-service incident where the Veteran "jammed" his neck while riding inside of a tank.  

In an April 2009 correspondence, a private physician who had performed a C5-6, C6-7 anterior cervical discectomy and fusion surgery noted that the Veteran had surgical pain and radiculopathy.  The physician opined that he felt that the original tank accident that the Veteran had years ago in the military was in all likelihood the cause of the problem that required a C5-6, C6-7 anterior cervical discectomy and fusion surgery.

The Veteran underwent a VA examination in March 2010.  The examiner noted that since the Veteran's surgery in 2007, the Veteran reported not experiencing any numbness or parasthesias to his head.  As a result, the examiner opined that the Veteran's current numbness in the back of his head was not caused by or a result of loading books and jarring while riding a tank in service as there was no current parathesias fond on the examination.

Based on these conflicting opinions and the fact that the issue now on appeal has been characterized to consider all reported and diagnosed cervical spine disabilities to include numbness of the back of the head in accordance with Clemons, the Board finds that a new examination is warranted.  Specifically, the Board finds that an opinion is needed to address whether the Veteran has a current cervical spine disability to include numbness of the back of the head or any residuals of the a C5-6, C6-7 anterior cervical discectomy and fusion surgery and whether any such disability was caused or related to the Veteran's in-service injury.

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-are needed to resolve the claims for service connection for a gastrointestinal disorder, to include GERD and a cervical spine disability to include numbness on the back of the head.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013), 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.

Additionally, on remand, any outstanding treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1. After contacting the Veteran and obtaining any needed authorizations, obtain and associate with the claims file his contemporaneous treatment records from all locations that are not already found in the record.  All efforts to obtain these records should be fully documented in the claims file.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claim of service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a current gastrointestinal disorder, to include GERD or peptic ulcer disease that was caused by his military service?

Note 1: In providing answers to the above question, the examiner should comment of the service treatment records that document his complaints and treatment for stomach complaints while on active duty as well as the opinion of the March 2010 VA examiner.

Note 2: In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic/neurologic examination in connection with his claim of service connection for a cervical spine disability to include numbness on the back of the head.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Determine whether the Veteran has a current diagnosis of a cervical spine disability to include numbness on the back of the head or residuals of C5-6, C6-7 anterior cervical discectomy and fusion surgery.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability to include numbness on the back of the head was caused by his military service?  The examiner must specifically address the evidence during service outlined herein. 

Note 1: In providing answers to the above questions, the examiner should comment of the multiple complaints of neck pain in service, the opinion of the March 2010 VA examiner and the positive nexus opinion of the April 2009 private physician.

Note 2: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Thereafter, readjudicate the claims of service connection for a gastrointestinal disorder, to include GERD and peptic ulcer disease and service connection for a cervical spine disability, to include numbness on the back of the head.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


